 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDJohn P.Serpa,Inc.andRetail Clerks Union, LocalNo. 1179,Retail Clerks International Association,AFL-CIO. Case 20-CA-3283June 30, 1967SUPPLEMENTAL DECISION AND SUPPLE-MENTAL ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING, BROWN, AND JENKINSOn October 8, 1965, the National Labor Rela-tions Board issued a Decision and Order,' findingthat Respondent had not refused to bargain withLocal 1179, in violation of Section 8(a)(5) of theNational Labor Relations Act, as amended. TheBoard therefore dismissed the complaint.Local 1179 petitioned the Court of Appeals fortheNinth Circuit to review and set aside theBoard's Order. On March 28, 1967, the court is-sued its Decision,2 reversing the Board and findingthat Respondent had violated Section 8(a)(5) of theAct as alleged. The court, accordingly, remandedthe case to the Board for further proceedings con-sistent with its Decision.Pursuant to the remand, and upon reconsidera-tion of the entire case, we hereby set aside ourpreviousDecision and Order in this proceeding,adopt the Trial Examiner's findings of facts, but nothis conclusions and recommendations, and, in ac-cord with the court's decision, find on the aforesaidfacts that Respondent has violated Section 8(a)(5)of the Act.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent heretofore setforth, occurring in connection with its operationsheretofore described, have a close, intimate, andsubstantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labordisputes burdening and obstructing commerce andthe free flow of commerce.THE REMEDYIt having been found that the Respondent has en-gaged in unfair labor practices, we shall order thatit cease and desist therefrom and take certain affir-mative action designed to effectuate the policies ofthe Act.CONCLUSIONS OF LAW1.John P. Serpa, Inc., is engaged in commercewithin the meaning of Section 2(6) and (7) of theAct.2.Retail Clerks Union, Local No. 1179, RetailClerks International Association, AFL-CIO, is alabor organization as defined in Section 2(5) of theAct.3.The following unit of the Respondent's em-ployees is an appropriate unit for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:All automobile salesmen employed at Respond-ent's operations in Martinez, California, and Con-cord, California, excluding all other employees, of-fice clerical employees, machinists, guards and su-pervisors as defined in the Act.4.At all times since September 25, 1964, RetailClerks Union, Local No. 1179, Retail Clerks Inter-national Association, AFL-CIO, has been and con-tinues to be the exclusive bargaining representativeof all the employees in the aforementioned unit forthe purposes of collective bargaining within themeaning of Section 9(a) of the Act.5.The Respondent, by refusing to recognize andbargain with Retail Clerks Union, Local No. 1179,RetailClerksInternationalAssociation,AFL-CIO, as the exclusive representative of itsemployees in the aforesaid unit, has violated Sec-tion 8(a)(5) and (1) of the Act.6.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.SUPPLEMENTAL ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board hereby orders that the Respond-ent, John P. Serpa, Inc., Martinez and Concord,California,its officers,agents, successors, and as-signs, shall:1.Cease and desist from:(a)Refusing to recognize or to bargain collec-tively concerning wages, hours, and other condi-tions of employment with RetailClerksUnion,Local No. 1179,RetailClerksInternationalAs-sociation,AFL-CIO,as the exclusive representa-tiveof all the employees in the following ap-propriate unit:All automobile salesmen employed at Respond-ent's operations-inMartinez,California,and Con-cord, California, excluding all other employees, of-fice clerical employees,machinists,guards and su-pervisors as definedin the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the exer-cise of their rights under Section7 of the Act.2.Takethe following affirmative action which155NLRB 99.2Retail Clerks Union,Local No 1179,Retail Clerks International As-sociation,AFL-CIO v. NL R.B., 376 F.2d 186 (C.A 9)166 NLRB No. 66 JOHN P. SERPA, INC.337the Board finds will effectuate the policies of theAct:(a)Upon request,recognize and bargain collec-tively withRetail Clerks Union,Local No. 1179,RetailClerksInternationalAssociation,AFL-CIO,as the representative of its employeesin the above-describedappropriate unit and, if anunderstanding is reached,embody such understand-ing in a signed agreement.(b)Post at its office and salesrooms in MartinezandConcord,California,the,attached noticemarked "Appendix."3Copies of said notice, onforms providedby theRegional Director for Region20, after being signed by Respondent's representa-tive, shall be posted by Respondent immediatelyupon receipt thereof, and be maintainedby it for 60consecutive days thereafter,in conspicuous places,including all places where notices to employees arecustomarily posted.Reasonable steps shall be takenby theRespondent to insure that said notices arenot altered,defaced,or covered by any othermaterial.(c)Notify theRegional Director for Region 20,inwriting,within 10 days from the date of thisOrder,what steps have been taken to complyherewith.3 In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of Appeals En-forcing an Order."WE WILL NOT refuse to recognize or bargaincollectivelywith Retail Clerks Union, LocalNo. 1179, Retail Clerks International Associa-tion,AFL-CIO, as the exclusive representa-tive of the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our em-ployees in the exercise of their rights guaran-teed by Section 7 of the Act.WE WILL recognize and, upon request, bar-gain with the above-named Union, as the ex-clusive representative of all employees in thebargaining unit described below, with respectto rates of pay, wages, hours of employment,and other terms and conditions of employmentand, if an understanding is reached, embodysuch understanding in a signed agreement.The bargaining unit is:Allautomobile salesmen employed atRespondent'soperations inMartinez,California, and Concord, California, ex-cluding all other employees, office clericalemployees, machinists, guards and super-visors as defined in the Act.DatedByAPPENDIXNOTICE TO ALLEMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board, and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify our employees that:JOHN P. SERPA, INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecu-tive days from the date of posting, and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 13050 Federal Building, 450 Golden GateAvenue, Box 36047, San Francisco, California94102, Telephone 556-3197.